DETAILED ACTION
This Office Action is in response to the amendments filed 02/10/2022.  The current status of the claims is as follows:
Claims 1-3, 5-16, and 18-20 are pending.
Claims 1, 5, 7, 14, and 18-19 have been amended.
Claims 4 and 17 are cancelled.

Allowable Subject Matter
Claims 1-3, 5-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the limitation “forming a cache file status list, wherein the cache file status list records a plurality of file names of the cache files and a plurality of file status corresponding to a plurality of features of each cache file, wherein the features comprise a reference execution count, and the reference execution count is a number of times that all cache files with the same generation process as the cache file are executed in a system having a plurality of storage spaces including the storage space;” when combined with the remaining limitations of the claim is not found within the available prior art. As discussed on pages 7-8 of Applicant’s remarks filed 02/10/2022, neither Zhi nor Nelson provides a teaching for the cache file status list containing the elements claimed.  An updated search of the available prior art failed to identify a teaching, alone or in combination, to overcome these deficiencies in Zhi and Nelson in a manner which would anticipate or render the claimed invention obvious.
Claims 2-3, 15-16, and 18-20 are dependent from, and allowed in conjunction with, corresponding independent claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William E. Baughman/Primary Examiner, Art Unit 2138